Exhibit 10.7
Execution Copy
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
November 14, 2011, by and among Crumbs Bake Shop, Inc., a Delaware corporation
(the “Company”), Crumbs Holdings LLC, a Delaware limited liability company and
subsidiary of the Company (“Crumbs”, and together with the Company, the
“Companies”), and Julian R. Geiger (“Indemnitee”). Capitalized terms not defined
elsewhere in this Agreement are used as defined in Section 13.
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, managers or officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;
WHEREAS, each of the Board of Directors of the Company (the “Board of
Directors”) and the Board of Managers of Crumbs (the “Board of Managers”) has
determined that, in order to attract and retain qualified individuals, the
Companies will attempt to maintain on an ongoing basis, at their sole expense,
liability insurance to protect persons serving the Companies and their
respective subsidiaries from certain liabilities. Although the furnishing of
such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, each of the Company
and Crumbs believes that, given current market conditions and trends, such
insurance may be available to it in the future only at higher premiums and with
more exclusions. At the same time, directors, managers, officers, and other
persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Companies or business enterprise itself. Each of the certificate of
incorporation of the Company (as amended, the “Charter”) and the by-laws of the
Company (as amended, the “By-Laws”) requires indemnification of the officers and
directors of the Company and the Limited Liability Company Agreement of Crumbs
(as amended, the “LLC Agreement”) requires indemnification of the officers and
managers of Crumbs. Indemnitee may also be entitled to indemnification pursuant
to the General Corporation Law of the State of Delaware (“DGCL”) and the
Delaware Limited Liability Company Act (“DLLCA”). The Charter, the By-Laws, the
LLC Agreement, the DGCL and the DLLCA expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between (i) the Company and members of the Board
of Directors, officers and other persons with respect to indemnification and
(ii) Crumbs and members of the Board of Managers, officers and other persons
with respect to indemnification;
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
WHEREAS, the Board of Directors has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future
and the Board of Managers has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
Crumbs’ members and that Crumbs should act to assure such persons that there
will be increased certainty of such protection in the future;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, it is reasonable, prudent and necessary for each of the Company and
Crumbs to contractually to obligate itself to indemnify, and to advance Expenses
on behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company and Crumbs, as applicable,
and their respective subsidiaries free from undue concern that they will not be
so indemnified;
WHEREAS, this Agreement is a supplement to and in furtherance of (i) the Charter
and By-Laws of the Company and any resolutions of the Company adopted pursuant
thereto and (ii) the LLC Agreement of Crumbs and any resolutions of Crumbs
adopted pursuant thereto, and this Agreement shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and
WHEREAS, Indemnitee does not regard the protection available under the Company’s
Charter and By-Laws, Crumbs’ LLC Agreement and insurance as adequate in the
present circumstances, and may not be willing to serve as a director or officer
of the Company or a manager or officer of Crumbs and their respective
subsidiaries without adequate protection, and each of the Company and Crumbs
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company, Crumbs and their respective subsidiaries on the condition that he be so
indemnified.
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer and director of the Company and an officer and manager of Crumbs, from
and after the date hereof, the parties hereto agree as follows:
1. Indemnity of Indemnitee. Notwithstanding anything to the contrary in this
Agreement, (i) excluding any Proceeding arising from or related to an Excluded
Event, each of the Company and Crumbs hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time, and (ii) all obligations of the Company and Crumbs
pursuant to this Agreement shall be joint and several. In furtherance of the
foregoing indemnification, and without limiting the generality thereof:
(a) Proceedings Other Than Proceedings by or in the Right of the Companies.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his Corporate Status, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding other than a
Proceeding by or in the right of the Company or Crumbs, as applicable. Pursuant
to this Section 1(a) and other than for any Proceeding arising from or related
to an Excluded Event, Indemnitee shall be indemnified against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him, or on his behalf, in connection with such Proceeding
or any claim, issue or matter therein, if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or Crumbs, as applicable, and with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
(b) Proceedings by or in the Right of the Companies. Other than for any
Proceeding arising from or related to an Excluded Event, Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of his Corporate Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company or Crumbs, as applicable. Pursuant to this Section 1(b) and other than
for any Proceeding arising from or related to an Excluded Event, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company or Crumbs, as
applicable; provided, however, that if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company or Crumbs, as applicable, unless and to the
extent that the Court of Chancery of the State of Delaware shall determine that
such indemnification may be made.

 

2



--------------------------------------------------------------------------------



 



(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee is, by reason of his Corporate Status, a party to
and is successful, on the merits or otherwise, in any Proceeding other than for
any Proceeding arising from or related to an Excluded Event, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding (other than those
arising from or related to an Excluded Event), each of the Company and Crumbs
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section 1(c) and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter (other than those arising from or related to an Excluded
Event).
2. Additional Indemnity. In addition to the indemnification provided for in
Section 1 of this Agreement, other than with respect to any Proceeding arising
from or related to an Excluded Event, each of the Company and Crumbs shall and
hereby does indemnify and hold harmless Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Company or Crumbs,
as applicable). The only limitation that shall exist upon the Companies’
obligations pursuant to this Agreement (other than with respect to any
Proceeding arising from or related to an Excluded Event) shall be that neither
the Company nor Crumbs shall be obligated to make any payment to Indemnitee that
is finally determined (under the procedures, and subject to the presumptions,
set forth in Sections 6 and 7 hereof) to be unlawful.
3. Contribution. Notwithstanding anything to the contrary in this Agreement or
this Section 3 below, no claim for contribution shall be permitted to exist with
respect to any Proceeding arising from or related to an Excluded Event, and all
claims for contribution shall be subject to Section 9 hereof:
(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, other than with respect to any Proceeding arising from or related to
an Excluded Event and subject to Section 9 hereof, in respect of any Proceeding
in which the Company or Crumbs, as applicable, is jointly liable with Indemnitee
(or would be if joined in such action, suit or proceeding), the Companies shall
pay, in the first instance, the entire amount of any judgment or settlement of
such action, suit or proceeding without requiring Indemnitee to contribute to
such payment and each of the Company and Crumbs hereby waives and relinquishes
any right of contribution it may have against Indemnitee, in each case, to the
fullest extent permitted by DGCL and DLLCA, as applicable. Neither the Company
nor Crumbs shall, without the Indemnitee’s prior written consent, enter into any
such settlement of any action, suit or proceeding (in whole or in part) unless
such settlement (i) provides for a full and final release of all claims asserted
against Indemnitee and (ii) does not impose any Expense, judgment, fine, penalty
or limitation on Indemnitee.

 

3



--------------------------------------------------------------------------------



 



(b) Without diminishing or impairing the obligations of the Companies set forth
in the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
or Crumbs, as applicable, is jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), the Companies shall contribute to
the amount of Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company or Crumbs, as applicable, and all the
respective officers, directors, managers or employees of the Company or Crumbs,
as applicable, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action, suit
or proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Company or Crumbs, as
applicable, and all officers, directors, managers or employees of the Company or
Crumbs, as applicable, other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which the law may require to be considered.
The relative fault of the Company or Crumbs, as applicable, and all officers,
directors, managers or employees of the Company or Crumbs, as applicable, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), on the one hand, and Indemnitee, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.
(c) To the fullest extent permissible under applicable law, except for any
Proceeding arising from or related to an Excluded Event and subject to Section 9
hereof, each of the Company and Crumbs hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, managers or employees of the Company or Crumbs, as
applicable, other than Indemnitee, who may be jointly liable with Indemnitee.
(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, each of the Company and Crumbs, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company or Crumbs, as
applicable, and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of the Company
or Crumbs, as applicable (and their respective directors, managers, officers,
employees and agents), and Indemnitee in connection with such event(s) and/or
transaction(s).
4. Indemnification for Expenses of a Witness. To the extent that Indemnitee is,
by reason of his Corporate Status, a witness, or is made (or asked) to respond
to discovery requests, in any Proceeding to which Indemnitee is not a party, he
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.
5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, other than in connection with any Proceeding arising from or related
to an Excluded Event, the Companies shall advance all Expenses incurred by or on
behalf of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within thirty (30) days after the receipt by the Companies of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances and undertakings to repay pursuant to this
Section 5 shall be unsecured and interest free.

 

4



--------------------------------------------------------------------------------



 



6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL,
DLLCA and public policy of the State of Delaware. Accordingly, the parties agree
that the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Companies a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of each of the Company and Crumbs
shall, promptly upon receipt of such a request for indemnification, advise the
Board of Directors and Board of Managers, as applicable, in writing that
Indemnitee has requested indemnification. Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Companies, or to provide
such a request in a timely fashion, shall not relieve the Companies of any
liability that it may have to Indemnitee unless, and to the extent that, such
failure actually and materially prejudices the interests of the Company or
Crumbs.
(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board of Directors and Board
of Managers, as applicable: (1) by a majority vote of the Disinterested
Directors or Disinterested Managers, as applicable, even though less than a
quorum, (2) by a majority vote of the Disinterested Directors or Disinterested
Managers, as applicable, even though less than a quorum, (3) if there are no
Disinterested Directors or Disinterested Managers, as applicable, or if the
Disinterested Directors or Disinterested Managers, as applicable, so direct, by
Independent Counsel in a written opinion to the Board of Directors and Board of
Managers, as applicable, a copy of which shall be delivered to Indemnitee, or
(4) if so directed by a majority vote of the Disinterested Directors or
Disinterested Managers, as applicable, by the stockholders of the Company or
members of Crumbs, as applicable; provided, however, that if a Change in Control
has occurred, the determination with respect to Indemnitee’s entitlement to
indemnification shall be made by Independent Counsel.
(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel, the Independent Counsel shall be selected as
provided in this Section 6(c). If a Change in Control has not occurred, the
Independent Counsel shall be selected by the Board of Directors (including a
vote of a majority of the Disinterested Directors, if any) and the Board of
Managers (including a vote of a majority of the Disinterested Managers, if any),
as applicable, and the Companies shall give written notice to the Indemnitee
advising him of the identity of the Independent Counsel so selected. Indemnitee
may, within 10 days after such written notice of selection shall have been
given, deliver to the Companies a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 13 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If a
Change in Control has

 

5



--------------------------------------------------------------------------------



 



occurred, the Independent Counsel shall be selected by the Indemnitee (unless
the Indemnitee shall request that such selection be made by the Board of
Directors and Board of Managers, as applicable, in which event the preceding
sentence shall apply), and approved by the Board of Directors and Board of
Managers, as applicable (which approval shall not be unreasonably withheld,
conditioned or delayed). If (i) an Independent Counsel is to make the
determination of entitlement pursuant to this Section 6, and (ii) within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Companies, on the one hand, or Indemnitee, on the other
hand, may petition the Court of Chancery of the State of Delaware or other court
of competent jurisdiction for resolution of any objection which shall have been
made by Indemnitee to the Companies’ selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b) hereof. The Companies shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 6(b) hereof,
and the Companies shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.
(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Companies (including by its directors or managers, as applicable, or
independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Companies (including by its
directors or managers, as applicable, or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and/or actions, or failure to act, of any director, manager,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 6(e) are satisfied, it
shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company or Crumbs, as applicable. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence.

 

6



--------------------------------------------------------------------------------



 



(f) If the person, persons or entity empowered or selected under this Section 6
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Companies of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Companies of the request for such determination, the Board of Directors
or Board of Managers, as applicable, or the Disinterested Directors or
Disinterested Managers, as applicable, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.
(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board of Directors, stockholder of the Company, member of the Board of
Managers or member of Crumbs shall act reasonably and in good faith in making a
determination regarding Indemnitee’s entitlement to indemnification under this
Agreement. Any costs or Expenses (including attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Companies (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and each of the
Company and Crumbs hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.
(h) Each of the Company and Crumbs acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or Crumbs, as applicable, or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

 

7



--------------------------------------------------------------------------------



 



7. Remedies of Indemnitee.
(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within 90 days after receipt by
the Companies of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by the Companies of a written request therefor or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification, contribution or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of law rules) shall apply to any
such arbitration. Neither the Company nor Crumbs shall oppose Indemnitee’s right
to seek any such adjudication or award in arbitration. Notwithstanding anything
to the contrary in this Agreement, Indemnittee shall have no rights of
indemnification or contribution with respect to any Proceeding arising from or
related to an Excluded Event.
(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of the adverse
determination under Section 6(b). In any judicial proceeding or arbitration
commenced pursuant to this Section 7, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Companies shall have
the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be, and the Companies may not refer to
or introduce into evidence any determination pursuant to Section 6(b) of this
Agreement adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 7, Indemnitee shall
not be required to reimburse either the Company or Crumbs for any advances
pursuant to Section 5 until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).
(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, each of the Company
and Crumbs shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Companies, the Companies shall pay on his behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 13 of this Agreement) actually and reasonably incurred by
him in such judicial adjudication, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.
(e) The Companies shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that each of the Company and Crumbs is bound by all the provisions of
this Agreement. Each of the Company and Crumbs shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Companies of a written request therefore)
advance, to the extent not prohibited by law, such Expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for indemnification or advance of Expenses from the Company or Crumbs, as
applicable, under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Companies, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

8



--------------------------------------------------------------------------------



 



(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.
8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.
(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the By-Laws, the LLC Agreement, any other agreement, a vote of stockholders or
members, a resolution of directors or managers, or otherwise, of the Company or
Crumbs, as applicable. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in the DGCL or DLLCA, whether by statute or judicial
decision, permits greater indemnification than would be afforded currently under
the Charter, By-Laws, LLC Agreement and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
(b) The Companies shall obtain and maintain in effect during the entire period
for which the Companies are obligated to indemnify Indemnitee under this
Agreement, one or more policies of insurance with reputable insurance companies
to provide the directors, managers and officers of the Company and Crumbs with
coverage for losses from wrongful acts and omissions and to ensure the
Companies’ performance of their respective indemnification obligations under
this Agreement. Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such officer, director or manager under such policy or
policies. In all such insurance policies, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of the Company’s or
Crumb’s, as applicable, directors, managers and officers. At the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Companies shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Companies shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.
(c) In the event of any payment under this Agreement, the Companies shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Companies to bring suit to enforce such rights.
(d) The Companies shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

9



--------------------------------------------------------------------------------



 



(e) The Companies’ obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of either the Company or Crumbs
as a director, manager, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.
9. Exception to Right of Indemnification or Contribution. Notwithstanding any
provision in this Agreement, the Companies shall not be obligated under this
Agreement to make any indemnity or contribution in connection with any claim
made against Indemnitee:
(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; provided, that the foregoing shall not affect the rights of
Indemnitee set forth in Section 8(c) above; or
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company or Crumbs, as applicable,
within the meaning of Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law; or
(c) for reimbursement to the Company or Crumbs, as applicable, of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company or Crumbs, as applicable,
in each case as required under the Exchange Act; or
(d) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company, Crumbs or their respective
directors, managers, officers, employees or other indemnitees, unless (i) the
Company or Crumbs has joined in or the Board of Directors or Board of Managers
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) either the Company or Crumbs provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company or Crumbs, as
applicable, under applicable law, or (iii) the Proceeding is one to enforce
Indemnitee’s rights under this Agreement; or
(e) in connection with any Proceeding arising from or related to an Excluded
Event.
10. Non-Disclosure of Payments. Except as expressly required by the securities
laws of the United States of America, neither party shall disclose any payments
under this Agreement unless prior approval of the other party is obtained. If
any payment information must be disclosed, the Companies shall afford the
Indemnitee an opportunity to review all such disclosures and, if requested, to
explain in such statement any mitigating circumstances regarding the events to
be reported.
11. Duration of Agreement. All agreements and obligations of the Company and
Crumbs contained herein shall continue upon the later of (a) six (6) years after
the date that Indemnitee shall have ceased to serve as a director, manager or
officer of the Company or Crumbs or a director, manager, officer, trustee,
partner, managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee served at the request of the Company or Crumbs; or (b) one
(1) year after the final termination of any Proceeding (including any rights of
appeal thereto) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by Indemnitee pursuant to Section 7 of this Agreement relating thereto
(including any rights of appeal of any Section 7 Proceeding. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company or Crumbs), assigns,
spouses, heirs, executors and personal and legal representatives.

 

10



--------------------------------------------------------------------------------



 



12. Security. To the extent requested by Indemnitee and approved by the Board of
Directors (including a vote of a majority of the Disinterested Directors, if
any) and the Board of Managers (including a vote of a majority of the
Disinterested Managers, if any), as applicable, the Company and/or Crumbs may at
any time and from time to time provide security to Indemnitee for the
obligations of the Company and/or Crumbs, as applicable, hereunder through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.
13. Definitions. For purposes of this Agreement:
(a) “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
(i) Acquisition of Stock by Third Party. Any Person, other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifty (50%) or more of the combined
voting power of the Company’s then outstanding securities;
(ii) Change in Board of Directors. Any individuals, who, as of the date of this
Agreement, constitute the Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board of Directors;
provided, that any individual who becomes a director of the Company subsequent
to the date hereof as a designee of the holders of the Company’s Series A Voting
Preferred Stock or whose election or nomination for election by the Company’s
stockholders was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board.;
(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; and

 

11



--------------------------------------------------------------------------------



 



(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, or, if such approval is not required, the decision by the Board of
Directors to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions.
(b) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.
(c) “Corporate Status” describes the status of a person who is or was a
director, manager, officer, employee, agent or fiduciary of the Company or
Crumbs, any direct or indirect subsidiary of the Company or Crumbs, or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise that such person is or was serving at the request of the
Company or Crumbs.
(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
(e) “Disinterested Manager” means a member of the Board of Managers of Crumbs
who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.
(f) “Employment Agreement” means that certain employment agreement dated as of
November 14, 2011, by and among Company, Crumbs and Indemnittee, as amended from
time to time.
(g) “Enterprise” shall mean the Company, Crumbs and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the request of the Company or Crumbs as a
director, manager, officer, employee, agent or fiduciary.
(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(i) “Excluded Event” shall mean (i) willful misconduct of the Indemnittee in the
performance of his duties pursuant to his Employment Agreement or (ii) the
Indemnitee’s conviction of a fraud, felony or crime of moral turpitude, in each
case, with respect to matters related to the Indemnitee’s employment with the
Company and/or Crumbs that give rise to the termination of Indemnitee’s
employment with the Company and Crumbs for “Cause” in accordance with the terms
of the Employment Agreement.
(j) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

 

12



--------------------------------------------------------------------------------



 



(k) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) any of the Company, Crumbs
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing any of the
Company, Crumbs or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. Each of the Company and Crumbs agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.
(l) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company
and Crumbs, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or Crumbs, as applicable, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(m) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or Crumbs, as applicable, or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was a director, manager or officer of the Company or
Crumbs, as applicable, by reason of any action taken by him or of any inaction
on his part while acting as a director, manager or officer of the Company or
Crumbs, as applicable, or by reason of the fact that he is or was serving at the
request of the Company or Crumbs as a director, manager, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other Enterprise; in each case whether or not he is acting or serving in any
such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his rights under
this Agreement.
14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the fullest extent necessary to conform
to applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws.

 

13



--------------------------------------------------------------------------------



 



15. Enforcement and Binding Effect.
(a) Each of the Company and Crumbs expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or manager, as applicable, and
officer of the Company and Crumbs, respectively, and each of the Company and
Crumbs acknowledges that Indemnitee is relying upon this Agreement in serving as
a director or manager, as applicable, and officer of the Company and Crumbs,
respectively.
(b) Without limiting any of the rights of Indemnitee under the Charter, the
By-Laws or the LLC Agreement, as they may be amended from time to time, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
(c) The indemnification and advancement of Expenses provided by, or granted
pursuant to this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company or Crumbs), shall
continue as to an Indemnitee who has ceased to be a director, manager, officer,
employee or agent of any of the Company, Crumbs or of any other Enterprise at
the request of the Company or Crumbs, and shall inure to the benefit of
Indemnitee and his or her spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.
(d) Each of the Company and Crumbs shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company or Crumbs, as applicable, to expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company and Crumbs, as applicable, would be required to perform if no such
succession had taken place.
(e) The Companies and Indemnitee agree herein that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not he precluded from seeking or obtaining any other relief to which he may be
entitled. The Companies and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith.
Each of the Company and Crumbs acknowledges that in the absence of a waiver, a
bond or undertaking may be required of Indemnitee by the Court, and each of the
Company and Crumbs hereby waives any such requirement of such a bond or
undertaking.
16. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

14



--------------------------------------------------------------------------------



 



17. Notice By Indemnitee. Indemnitee agrees promptly to notify the Companies in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Companies shall not relieve the Companies of any
obligation which it may have to Indemnitee under this Agreement or otherwise.
18. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent:
(a) To Indemnitee at the address set forth below Indemnitee signature hereto.
(b) To the Company or Crumbs at:
Crumbs Bake Shop, Inc.
c/o Crumbs Holdings LLC
110 West 40th Street
New York, New York 10018
Attention: Chairman of the Board
or to such other address as may have been furnished to Indemnitee by the
Companies or to the Companies by Indemnitee, as the case may be.
19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

15



--------------------------------------------------------------------------------



 



21. Usage of Pronouns. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.
22. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Each of the Company, Crumbs and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) generally and unconditionally consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum. The foregoing consent to
jurisdiction shall not constitute general consent to service of process in the
state for any purpose except as provided above, and shall not be deemed to
confer rights on any person other than the parties to this Agreement.
[SIGNATURE PAGE TO FOLLOW]

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

                  CRUMBS BAKE SHOP, INC.    
 
           
 
  By:   /s/ John D. Ireland
 
Name: John D. Ireland    
 
      Title: CFO    
 
                CRUMBS HOLDINGS LLC    
 
           
 
  By:   /s/ John D. Ireland
 
Name: John D. Ireland    
 
      Title: CFO    

[Signature Page to Indemnification Agreement]

 

 



--------------------------------------------------------------------------------



 



         
 
  INDEMNITEE    
 
       
 
  /s/ Julian R. Geiger
 
Julian R. Geiger    
 
       
 
  Address:    
 
       
 
  Julian R. Geiger
7 Chowning Drive
Malvern, Pennsylvania 19355    
 
       
 
  With copies to:    
 
       
 
  Julian R. Geiger
2330 Stotesbury Way
Wellington, Florida 33414    
 
       
 
  and    
 
       
 
  Julian R. Geiger
40 Central Park South, Apartment 16A
New York, New York 10019    
 
       
 
  and    
 
       
 
  Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael Aiello, Esq.    

[Signature Page to Indemnification Agreement]

 

 